    Case: 1:20-cv-00672-MRB Doc #: 1 Filed: 08/27/20 Page: 1 of 27 PAGEID #: 1




                          In the United States District Court
                           for the Southern District of Ohio
                             Western Division at Cincinnati


 Michele Neal,

        On behalf of herself and those similarly
        situated,
                                                   Case No.

                 Plaintiff,                        Judge

        v.                                         Magistrate Judge

 Hallsons of Lebanon, Inc.; Hallsons               Jury Demand Endorsed Hereon
 Enterprises Inc.; Robert Hall, Jr.; Doe
 Corporation 1-10; John Doe 1-10;

                 Defendants.



                       Class and Collective Action Complaint



       1.      Michele Neal, on behalf of herself and similarly-situated individuals, brings this

action against Defendants Hallsons of Lebanon, Inc.; Hallsons Enterprises Inc.; Robert Hall, Jr.;

Doe Corporation 1-10; and John Doe 1-10 (“Defendants”). Plaintiff seeks appropriate monetary,

declaratory, and equitable relief based on Defendants’ willful failure to compensate Plaintiff and

similarly-situated individuals with minimum wages and overtime wages as required by the Fair

Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., the Ohio Constitution, Article II, Section

34a (“Section 34a”), the Ohio Minimum Wage Fairness Act (“OMFWSA”), O.R.C. 4111.01, et

seq., O.R.C. § 4113.15 (Ohio’s “Prompt Pay Act”), O.R.C. § 2307.60, and for unjust enrichment.
     Case: 1:20-cv-00672-MRB Doc #: 1 Filed: 08/27/20 Page: 2 of 27 PAGEID #: 2




        2.     Defendants operate multiple LaRosa’s Pizza locations in the Cincinnati area

(“Defendants’ LaRosa’s stores”), including stores in Blue Ash and Lebanon.

        3.     Plaintiff seeks to represent the delivery drivers who have worked at the Defendants’

LaRosa’s stores.

        4.     Defendants repeatedly and willfully violated the Fair Labor Standards Act, Section

34a, and the Ohio Prompt Pay Act by failing to adequately reimburse delivery drivers for their

delivery-related expenses, thereby failing to pay delivery drivers the legally mandated minimum

wages for all hours worked.

        5.     All delivery drivers at the Defendants’ LaRosa’s stores, including Plaintiff, have

been subject to the same or similar employment policies and practices.

                                  Jurisdiction and Venue

        6.     Under 28 U.S.C. § 1331 and 29 U.S.C. § 216(b), this Court has jurisdiction over

Plaintiff’s FLSA claims.

        7.     Under 28 U.S.C. § 1367, this Court has supplemental jurisdiction over Plaintiff’s

Ohio law claims.

        8.     Venue in this Court is proper under 28 U.S.C. § 1391(b) because Defendants reside

in this district, and a substantial part of the events giving rise to the claim herein occurred in this

district.

                                             Parties

Plaintiff

Michele Neal

        9.     Plaintiff Michele Neal is a resident of Ohio.

                                                  2
     Case: 1:20-cv-00672-MRB Doc #: 1 Filed: 08/27/20 Page: 3 of 27 PAGEID #: 3




          10.   Plaintiff is an “employee” of all of the Defendants as defined in the FLSA, Section

34a, and the Ohio Prompt Pay Act.

          11.   Plaintiff has given written consent to join this action.

Defendants

Hallsons of Lebanon, Inc.

          12.   Defendant Hallsons of Lebanon, Inc. is a domestic corporation organized under the

laws of Ohio.

          13.   Hallsons of Lebanon, Inc. is an entity that operates the Defendants’ LaRosa’s

stores.

          14.   Upon information and belief, Hallsons of Lebanon, Inc. owns and operates multiple

LaRosa’s stores in Ohio.

          15.   Hallsons of Lebanon, Inc. is the entity that appears on Plaintiff’s paystubs for work

she completes for Defendants’ LaRosa’s stores.

          16.   Hallsons of Lebanon, Inc. has substantial control over Plaintiff and similarly

situated employees’ working conditions, and over the unlawful policies and practices alleged

herein.

          17.   Hallsons of Lebanon, Inc. has direct or indirect control of the terms and conditions

of Plaintiff’s work and the work of similarly situated employees.

          18.   At all relevant times, Hallsons of Lebanon, Inc. maintained control, oversight, and

direction over Plaintiff and similarly situated employees, including, but not limited to, hiring,

firing, disciplining, timekeeping, payroll, reimbursements, pay rates, deductions, and other

practices.


                                                   3
     Case: 1:20-cv-00672-MRB Doc #: 1 Filed: 08/27/20 Page: 4 of 27 PAGEID #: 4




          19.     Hallsons of Lebanon, Inc. is an “employer” of Plaintiff and similarly situated

employees as that term is defined by the FLSA, the OMFWSA, Section 34a, and the Ohio Prompt

Pay Act.

          20.     At all relevant times, Hallsons of Lebanon, Inc. has been and continues to be an

enterprise engaged in “the production of goods for commerce” within the meaning of the phrase

as used in the FLSA.

          21.     Hallsons of Lebanon, Inc.’s gross revenue exceeds $500,000 per year.

Hallsons Enterprises, Inc.

          22.     Defendant Hallsons Enterprises Inc. is a domestic corporation organized under the

laws of Ohio.

          23.     Hallsons Enterprises Inc. is an entity that operates the Defendants’ LaRosa’s

stores.

          24.     Upon information and belief, Hallsons Enterprises Inc. operates multiple LaRosa’s

stores in Ohio.

          25.     Hallsons Enterprises Inc. has substantial control over Plaintiff and similarly situated

employees’ working conditions, and over the unlawful policies and practices alleged herein.

          26.     Hallsons Enterprises Inc. has direct or indirect control of the terms and conditions

of Plaintiff’s work and the work of similarly situated employees.

          27.     At all relevant times, Hallsons Enterprises Inc. maintained control, oversight, and

direction over Plaintiff and similarly situated employees, including, but not limited to, hiring,

firing, disciplining, timekeeping, payroll, reimbursements, pay rates, deductions, and other

practices.


                                                    4
    Case: 1:20-cv-00672-MRB Doc #: 1 Filed: 08/27/20 Page: 5 of 27 PAGEID #: 5




       28.     Hallsons Enterprises Inc. is an “employer” of Plaintiff and similarly situated

employees as that term is defined by the FLSA, the OMFWSA, Section 34a, and the Ohio Prompt

Pay Act.

       29.     At all relevant times, Hallsons Enterprises Inc. has been and continues to be an

enterprise engaged in “the production of goods for commerce” within the meaning of the phrase

as used in the FLSA.

       30.     Hallsons Enterprises Inc.’s gross revenue exceeds $500,000 per year.

Robert Hall, Jr.

       31.     Defendant Robert Hall, Jr. is the owner of Hallsons of Lebanon, Inc., Hallsons

Enterprises Inc., and the Defendants’ LaRosa’s stores.

       32.     Robert Hall, Jr. is the President of Hallsons of Lebanon, Inc. and Hallsons

Enterprises Inc.

       33.     Robert Hall, Jr. is the owner of the Hallsons of Lebanon, Inc. and Hallsons

Enterprises Inc.

       34.     Robert Hall, Jr. is the sole officer of Hallsons of Lebanon, Inc. and Hallsons

Enterprises Inc.

       35.     Upon information and belief, Robert Hall, Jr. operates multiple LaRosa’s stores in

and around the Cincinnati area, including stores in Blue Ash and Lebanon.

       36.     Robert Hall, Jr. is individually liable to the delivery drivers at the Defendants’

LaRosa’s stores under the definitions of “employer” set forth in the FLSA, OMFWSA, and

Section 34a because he owns and operates the Defendants’ LaRosa’s stores, serves as a president

and owner of Hallsons of Lebanon, Inc. and Hallsons Enterprises, Inc., ultimately controls


                                               5
     Case: 1:20-cv-00672-MRB Doc #: 1 Filed: 08/27/20 Page: 6 of 27 PAGEID #: 6




significant aspects of the Defendants’ LaRosa’s stores’ day-to-day functions, and ultimately

controls compensation and reimbursement of employees. 29 U.S.C. § 203(d).

        37.    Robert Hall, Jr. is the franchisee of the Defendants’ LaRosa’s stores.

        38.    At all relevant times, by virtue of his role as owner and president of the Defendants’

LaRosa’s stores, Robert Hall, Jr. has had financial control over the operations at each of the

Defendants’ LaRosa’s stores.

        39.    At all relevant times, by virtue of his role as owner and president of the Defendants’

LaRosa’s stores, Robert Hall, Jr. has a role in significant aspects of the Defendants’ LaRosa’s

stores’ day to day operations.

        40.    At all relevant times, by virtue of his role as owner and president of the Defendants’

LaRosa’s stores, Robert Hall, Jr. has had control over the Defendants’ LaRosa’s stores’ pay

policies.

        41.    At all relevant times, by virtue of his role as owner and president of the Defendants’

LaRosa’s stores, Robert Hall, Jr. has had power over personnel and payroll decisions at the

Defendants’ LaRosa’s stores, including but not limited to influence of delivery driver pay.

        42.    At all relevant times, by virtue of his role as owner and president of the Defendants’

LaRosa’s stores, Robert Hall, Jr. has had the power to hire, fire and discipline employees, including

delivery drivers at the Defendants’ LaRosa’s stores.

        43.    At all relevant times, by virtue of his role as owner and president of the Defendants’

LaRosa’s stores, Robert Hall, Jr. has had the power to stop any illegal pay practices that harmed

delivery drivers at the Defendants’ LaRosa’s stores.




                                                 6
    Case: 1:20-cv-00672-MRB Doc #: 1 Filed: 08/27/20 Page: 7 of 27 PAGEID #: 7




       44.     At all relevant times, by virtue of his role as owner and president of the Defendants’

LaRosa’s stores, Robert Hall, Jr. has had the power to transfer the assets and liabilities of the

Defendant entities.

       45.     At all relevant times, by virtue of his role as owner and president of the Defendants’

LaRosa’s stores, Robert Hall, Jr. has had the power to declare bankruptcy on behalf of the

Defendant entities.

       46.     At all relevant times, by virtue of his role as owner and president of the Defendants’

LaRosa’s stores, Robert Hall, Jr. has had the power to enter into contracts on behalf of each of the

Defendants’ LaRosa’s stores.

       47.     At all relevant times, by virtue of his role as owner and president of the Defendants’

LaRosa’s stores, Robert Hall, Jr. has had the power to close, shut down, and/or sell each of the

Defendants’ LaRosa’s stores.

       48.     At all relevant times, by virtue of his role as owner and president of the Defendants’

LaRosa’s stores, Robert Hall, Jr. had authority over the overall direction of each of Defendants’

LaRosa’s stores and was ultimately responsible for their operations.

       49.     The Defendants’ LaRosa’s stores function for Robert Hall, Jr.’s profit.

       50.     Robert Hall, Jr. has influence over how the Defendants’ LaRosa’s stores can run

more profitably and efficiently.

Doe Corporation 1-10

       51.     Upon information and belief, Defendants own, operate, and control other entities

and/or limited liability companies that also comprise part of the Defendants’ LaRosa’s stores, and




                                                 7
     Case: 1:20-cv-00672-MRB Doc #: 1 Filed: 08/27/20 Page: 8 of 27 PAGEID #: 8




qualify as “employers” of Plaintiff and the delivery drivers at the Defendants’ LaRosa’s stores as

that term is defined by the FLSA and Ohio wage law.

          52.   Upon information and belief, Robert Hall, Jr. owns and/or operates, in whole or in

part, a number of other entities that make up part of the Defendants’ LaRosa’s operation.

          53.   Upon information and belief, the franchisor, LaRosa’s Pizza, may also be liable as

an employer of the delivery drivers employed at Defendants’ LaRosa’s stores.

          54.   The identities of these additional Defendants should be revealed as discovery

progresses and can be named at that time.

John Doe 1-10

          55.   Upon information and belief, there are additional individuals who also qualify as

“employers” of Plaintiff and the delivery drivers at the Defendants’ LaRosa’s stores as that term

is defined by the FLSA and Ohio wage law.

          56.   Upon information and belief, Robert Hall, Jr. has entered into co-owner

relationships with a number of his managers and business partners, and those individuals might

also qualify as “employers” of Plaintiff and the delivery drivers at the Defendants’ LaRosa’s stores

as that term is defined by the FLSA and Ohio wage law.

          57.   The identities of these additional Defendants should be revealed as discovery

progresses and can be named at that time.

                                             Facts

                                 Class-wide Factual Allegations

          58.   During all relevant times, Defendants have operated the Defendants’ LaRosa’s

stores.


                                                 8
     Case: 1:20-cv-00672-MRB Doc #: 1 Filed: 08/27/20 Page: 9 of 27 PAGEID #: 9




        59.     Plaintiff and the similarly situated persons Plaintiff seeks to represent are current

and former delivery drivers at the Defendants’ LaRosa’s stores.

        60.     All delivery drivers employed at the Defendants’ LaRosa’s stores over the last three

years have had essentially the same job duties.

        61.     When there are no deliveries to make, Defendants’ delivery drivers are required to

work inside the Defendants’ LaRosa’s stores washing dishes, sweeping, making boxes, stocking

doughs, boxes, coke cookers, and the pull table, filling the ice container, and completing other

duties inside the restaurant as necessary.

        62.     Plaintiff and similarly situated delivery drivers have been paid minimum wage

minus a tip credit for the hours they worked for Defendants’ LaRosa’s stores.

        63.     The job duties performed by delivery drivers inside the store are not related to their

tip-producing duties while they are out on the road making deliveries.

        64.     Delivery drivers do not complete their inside job duties contemporaneously with

their delivery job duties.

        65.     The delivery drivers at the Defendants’ LaRosa’s stores work “dual jobs.”

        66.     Defendants require delivery drivers at Defendants’ LaRosa’s stores to provide cars

to use while completing deliveries for Defendants.

        67.     Defendants require delivery drivers to maintain and pay for operable, safe, and

legally compliant automobiles to use in delivering Defendants’ pizza and other food items.

        68.     Defendants require delivery drivers to incur and/or pay job-related expenses,

including but not limited to automobile costs and depreciation, gasoline expenses, automobile

maintenance and parts, insurance, financing charges, licensing and registration costs, cell phone


                                                  9
   Case: 1:20-cv-00672-MRB Doc #: 1 Filed: 08/27/20 Page: 10 of 27 PAGEID #: 10




costs, GPS charges, and other equipment necessary for delivery drivers to complete their job

duties.

          69.   Pursuant to such requirements, Plaintiff and other similarly situated employees

purchase gasoline, vehicle parts and fluids, automobile repair and maintenance services,

automobile insurance, suffered automobile depreciation and damage, financing, licensing, and

registration charges, and incur cell phone and data charges all for the primary benefit of

Defendants.

          70.   The Defendants’ LaRosa’s stores reimburse their delivery drivers based on a

percentage of the orders the drivers deliver.

          71.   Defendants reimburse their drivers for their automobile expenses by paying them

approximately 6.5% of each order they deliver.

          72.   For example, if a driver delivers a $10 pizza delivery order, the delivery

reimbursement paid to the driver would be $.65 for that delivery.

          73.   Defendants’ reimbursement payments had no connection to the actual expenses

incurred by the delivery drivers.

          74.   The Defendants’ LaRosa’s stores do not track or record the delivery drivers’ actual

expenses.

          75.   The Defendants’ LaRosa’s stores do not collect receipts from their delivery drivers

related to the expenses they incur while completing deliveries.

          76.   The Defendants’ LaRosa’s stores do not reimburse their delivery drivers based on

the actual expenses the delivery drivers incur.




                                                  10
   Case: 1:20-cv-00672-MRB Doc #: 1 Filed: 08/27/20 Page: 11 of 27 PAGEID #: 11




       77.     The Defendants’ LaRosa’s stores do not reimburse their delivery drivers for the

actual expenses delivery drivers incur.

       78.     The Defendants’ LaRosa’s stores do not reimburse their delivery drivers at the IRS

standard business mileage rate.

       79.     The Defendants’ LaRosa’s stores did not even reasonably approximate the delivery

drivers’ expenses.

       80.     The Defendants’ LaRosa’s stores’ reimbursement payments result in

reimbursements that are less than the IRS standard business mileage rate for each mile driven.

       81.     According to the Internal Revenue Service, the standard mileage rate for the use of

a car during the relevant time periods have been:

               a.      2017: 53.5 cents/mile
               b.      2018: 54.5 cents/mile
               c.      2019: 58 cents/mile
               d.      2020: 57.5 cents/mile

       82.     The delivery drivers at the Defendants’ LaRosa’s stores have incurred even more

in expenses than those contemplated by the IRS standard business mileage rate—e.g., cell phone

and data charges.

       83.     As a result of the automobile and other job-related expenses incurred by Plaintiff

and other similarly situated delivery drivers, they were deprived of minimum wages guaranteed to

them by the FLSA and Ohio law.

       84.     Defendants have applied the same or similar pay policies, practices, and procedures

to all delivery drivers at the Defendants’ LaRosa’s stores.

       85.     Because Defendants paid their drivers a gross hourly wage at precisely, or at least

very close to, the applicable tipped minimum wage rate, and because the delivery drivers incurred

                                                11
   Case: 1:20-cv-00672-MRB Doc #: 1 Filed: 08/27/20 Page: 12 of 27 PAGEID #: 12




unreimbursed automobile expenses, the delivery drivers “kicked back” to Defendants an amount

sufficient to cause minimum wage violations. See 29 C.F.R. § 531.35.

        86.    Defendants have failed to properly take a tip credit from Plaintiffs’ wages and the

wages of similarly situated employees because, after accounting for unreimbursed expenses,

Defendants have paid delivery drivers a lower wage rate than they informed the delivery drivers

they would be paid.

        87.    Defendants have also failed to properly inform Plaintiff and similarly situated

delivery drivers of the requirements for taking a tip credit. 29 C.F.R.§ 531.59.

        88.    Defendants’ delivery drivers are sometimes required to bring food and supplies

from one of Defendants’ stores to another. The drivers are not reimbursed at all for the miles they

drive completing these tasks.

        89.    When Defendants’ delivery drivers work overtime, they are paid at the wrong

overtime rate. Instead of taking time and a half of minimum wage, then claiming a tip credit,

Defendants simply pay based on time and a half of the drivers’ tipped wage rate.

        90.    Defendants have willfully failed to pay federal and Ohio state minimum wage to

Plaintiff and similarly situated delivery drivers at the Defendants’ LaRosa’s stores.

                           Plaintiff’s Individual Factual Allegations

        91.    Plaintiff has worked at the LaRosa’s store in Lebanon, Ohio since approximately

2014.

        92.    Plaintiff is paid minimum wage minus a tip credit for all hours worked. Specifically,

Plaintiff usually received $6.00 per hour, but began receiving $7.00 per hour in or around Spring

2020.


                                                12
   Case: 1:20-cv-00672-MRB Doc #: 1 Filed: 08/27/20 Page: 13 of 27 PAGEID #: 13




       93.     When Plaintiff is not delivering food, she works inside the restaurant. Her work

inside the restaurant includes stocking, doing dishes, cleaning, and completing other duties inside

the restaurant as necessary.

       94.     Plaintiff works dual jobs.

       95.     Plaintiff’s inside duties are not related to her delivery duties.

       96.     Plaintiff is paid a tipped minimum wage for the hours she works inside the store.

       97.     Plaintiff is required to use her own car to deliver pizzas.

       98.     Plaintiff is reimbursed a percentage of the customer cost of the delivery orders she

completes. Usually, she is reimbursed at 6.5% of her orders.

       99.     Defendants’ reimbursement policy results in Plaintiff usually receiving

approximately $.26-$.36 per mile, on average.

       100.    Plaintiff is required to maintain and pay for operable, safe, and legally compliant

automobiles to use in delivering Defendants’ pizza and other food items.

       101.    Plaintiff is required to incur and/or pay job-related expenses, including but not

limited to automobile costs and depreciation, gasoline expenses, automobile maintenance and

parts, insurance, cell phone service, GPS service, automobile financing, licensing and registration

costs, and other equipment necessary for delivery drivers to complete their job duties.

       102.    Plaintiff has purchased gasoline, vehicle parts and fluids, automobile repair and

maintenance services, automobile insurance; suffered automobile depreciation and damage,

automobile financing, licensing and registration costs, and incurred cell phone and data charges,

all for the primary benefit of Defendants.

       103.    Defendants does not track the actual expenses incurred by Plaintiff.


                                                 13
   Case: 1:20-cv-00672-MRB Doc #: 1 Filed: 08/27/20 Page: 14 of 27 PAGEID #: 14




       104.    Defendants do not ask Plaintiff to provide receipts of the expenses she incurs while

delivering pizzas for Defendants.

       105.    Defendants does not reimburse Plaintiff based on her actual delivery-related

expenses.

       106.    Plaintiff is not reimbursed at the IRS standard mileage rate for the miles she drives

while completing deliveries.

       107.    Defendants do not reimburse Plaintiff based on a reasonable approximation of her

expenses.

       108.    In 2020, for example, the IRS business mileage reimbursement is $.575 per mile,

which reasonably approximated the automobile expenses incurred delivering pizzas.

http://www.irs.gov/Tax-Professionals/Standard-Mileage-Rates. If Plaintiff completed a delivery

order that cost $20, the result would be that Plaintiff was reimbursed $1.30 for the delivery.

Considering Plaintiff’s estimate of 5 miles per delivery, she was reimbursed approximately $.26

per mile for this delivery. Based on the IRS rate (5 miles x $.575 per mile = $2.88), Defendants

under-reimbursed her by about $1.58 per delivery ($2.88 - $1.30), and between $3.16-$4.74 per

hour ($1.58 x 2-3 deliveries per hour).

       109.    Defendants have failed to properly take a tip credit from Plaintiff’s wages because,

after accounting for unreimbursed expenses, Defendants have taken more of a tip credit than they

informed Plaintiff they would be taking.

       110.    Defendants have failed to pay Plaintiff minimum wage as required by law.

       111.    When Plaintiff worked overtime, she was paid at the wrong rate. Upon information

and belief, instead of calculating overtime at time and a half of minimum wage, then subtracting


                                                14
   Case: 1:20-cv-00672-MRB Doc #: 1 Filed: 08/27/20 Page: 15 of 27 PAGEID #: 15




out the tip credit, Defendants simply calculated overtime as time and a half Plaintiff’s tipped wage

rate.

                           Collective Action Allegations

        112.   Plaintiff brings the First and Second Counts on behalf of herself and all similarly

situated current and former delivery drivers employed at the Defendants’ LaRosa’s stores owned,

operated, and controlled by Defendants nationwide, during the three years prior to the filing of this

Class Action Complaint and the date of final judgment in this matter, who elect to opt-in to this

action (the “FLSA Collective”).

        113.   At all relevant times, Plaintiff and the FLSA Collective have been similarly situated,

have had substantially similar job duties, requirements, and pay provisions, and have all been

subject to Defendants’ decision, policy, plan, practices, procedures, protocols, and rules of

willfully refusing to pay Plaintiff and the FLSA Collective minimum wage for all hours worked and

failing to reimburse delivery drivers for automobile expenses and other job-related expenses.

Plaintiff’s claims are essentially the same as those of the FLSA Collective.

        114.   Defendants’ unlawful conduct is pursuant to a company policy or practice.

        115.   Defendants are aware or should have been aware that federal law required them to

pay employees minimum wage for all hours worked and to fully reimburse for “tools of the trade.”

        116.   Defendants are aware or should have been aware that they are not permitted to pay

employees a tipped wage rate for hours worked in a non-tipped capacity.

        117.   Defendants are aware or should have been aware that overtime must be calculated

at time and a half full minimum wage for tipped employees, before deducting the tip credit.




                                                 15
   Case: 1:20-cv-00672-MRB Doc #: 1 Filed: 08/27/20 Page: 16 of 27 PAGEID #: 16




          118.   Defendants are or should have been aware that they must meet certain

requirements in order to claim a tip credit from the wages of Plaintiff and other delivery drivers.

          119.   Defendants are aware or should have been aware that they were obligated to actually

pay the tipped wage rate that they informed Plaintiff and other delivery drivers that they would

pay.

          120.   Defendants’ unlawful conduct has been widespread, repeated, and consistent.

          121.   The First and Second Counts are properly brought under and maintained as an opt-

in collective action under 29 U.S.C. § 216(b).

          122.   The FLSA Collective members are readily identifiable and ascertainable.

          123.   In recognition of the services Plaintiff has rendered and will continue to render to

the FLSA Collective, Plaintiff will request payment of a service award upon resolution of this

action.

                                     Class Action Allegations

          124.   Plaintiff brings the Third, Fourth, Fifth, and Sixth Counts under Federal Rule of

Civil Procedure 23, on behalf of herself and a class of persons consisting of:

          All current and former delivery drivers employed at the Defendants’ LaRosa’s
          stores in the State of Ohio between the date three years prior to the filing of the
          original complaint and the date of final judgment in this matter (“Rule 23 Class”).

          125.   Excluded from the Rule 23 Class are Defendants’ legal representatives, officers,

directors, assigns, and successors, or any individual who has, or who at any time during the class

period has had, a controlling interest in Defendants; the Judge(s) to whom this case is assigned and

any member of the Judges’ immediate family; and all persons who will submit timely and otherwise

proper requests for exclusion from the Rule 23 Class.

                                                  16
   Case: 1:20-cv-00672-MRB Doc #: 1 Filed: 08/27/20 Page: 17 of 27 PAGEID #: 17




       126.    The number and identity of the Rule 23 Class members are ascertainable from

Defendants’ records.

       127.    The hours assigned and worked, the positions held, deliveries completed, and the

rates of pay and reimbursements paid for each Rule 23 Class Member are determinable from

Defendants’ records.

       128.    All of the records relevant to the claims of Rule 23 Class Members should be found

in Defendants’ records.

       129.    For the purpose of notice and other purposes related to this action, their names and

contact information are readily available from Defendants.

       130.    Notice can be provided by means permissible under Rule 23.

       131.    The Rule 23 Class member are so numerous that joinder of all members is

impracticable, and the disposition of their claims as a class will benefit the parties and the Court.

       132.    There are more than 50 Rule 23 Class members.

       133.    Plaintiff’s claims are typical of those claims which could be alleged by any Rule 23

Class member, and the relief sought is typical of the relief which would be sought by each Rule 23

Class member in separate actions.

       134.    Plaintiff and the Rule 23 Class members have all sustained similar types of damages

as a result of Defendants’ failure to comply with Section 34a, and O.R.C. § 4113.15.

       135.    Plaintiff and the Rule 23 Class members sustained similar losses, injuries, and

damages arising from the same unlawful practices, polices, and procedures.

       136.    Plaintiff is able to fairly and adequately protect the interests of the Rule 23 Class

and has no interests antagonistic to the Rule 23 Class.


                                                 17
   Case: 1:20-cv-00672-MRB Doc #: 1 Filed: 08/27/20 Page: 18 of 27 PAGEID #: 18




       137.    Plaintiff is represented by attorneys who are experienced and competent in both

class action litigation and employment litigation.

       138.    A class action is superior to other available methods for the fair and efficient

adjudication of the controversy, particularly in the context of wage and hour litigation on behalf of

minimum wage employees where individual class members lack the financial resources to

vigorously prosecute a lawsuit against corporate defendants. Class action treatment will permit a

large number of similarly situated persons to prosecute their common claims in a single forum

simultaneously, efficiently, and without the unnecessary duplication of efforts and expense that

numerous individual actions engender.

       139.    This action is properly maintainable as a class action under Federal Rule of Civil

Procedure 23(b)(3).

       140.    Common questions of law and fact exist as to the Rule 23 Class that predominate

over any questions only affecting Plaintiff and the Rule 23 Class members individually and include,

but are not limited to:

           a. Whether Plaintiff and the Rule 23 Class were subject to a policy that required them
              to maintain and pay for safe, operable, and legally compliant automobiles to use in
              completing deliveries;

           b. Whether Plaintiff and the Rule 23 Class incurred expenses for the benefit of
              Defendants in the course of completing deliveries;

           c. Whether Plaintiff and the Rule 23 Class members were subject to a common
              expense reimbursement policy that resulted in wages to drop below legally
              allowable minimum wage;

           d. Whether Defendants reimbursed Plaintiff and the Rule 23 Class members for their
              actual expenses;


                                                 18
   Case: 1:20-cv-00672-MRB Doc #: 1 Filed: 08/27/20 Page: 19 of 27 PAGEID #: 19




             e. Whether Defendants reimbursed Plaintiff and the Rule 23 Class members at the
                IRS standard business mileage rate for the miles they drove in making deliveries;

             f. Whether Defendants properly reimbursed Plaintiff and the Rule 23 Class members;

             g. Whether Plaintiff and the Rule 23 Class were properly informed of the
                requirements for taking a tip credit;

             h. Whether Plaintiff and the Rule 23 Class were required to work dual jobs but were
                paid a tipped wage rate for all hours worked;

             i. Whether Plaintiff and the Rule 23 Class were paid at the proper overtime rate;

             j. Whether Plaintiff and the Rule 23 Class were actually paid the wage rate they were
                promised by Defendants;

             k. Whether Defendants failed to pay Plaintiff and the Rule 23 Class in a timely manner
                as described by O.R.C. § 4113.15, and, if so, whether the wages owed are “in
                dispute”; and

             l. The nature and extent of class-wide injury and the measure of damages for those
                injuries.

          141.   In recognition of the services Plaintiff has rendered and will continue to render to

the Rule 23 Class, Plaintiff will request payment of a service award upon resolution of this action.

                                       Causes of Action

                                            Count 1
                   Failure to Pay Minimum Wages - Fair Labor Standards Act
                        (On Behalf of Plaintiff and the FLSA Collective)

          142.   Plaintiff restates and incorporates the foregoing allegations as if fully rewritten

herein.

          143.   Plaintiff and the FLSA Collective are or were non-exempt, hourly employees

entitled to receive no less than minimum wage for all hours worked.

                                                  19
   Case: 1:20-cv-00672-MRB Doc #: 1 Filed: 08/27/20 Page: 20 of 27 PAGEID #: 20




          144.   Defendants failed to properly claim a tip credit from the wages of Plaintiff and the

FLSA collective because Plaintiff and the FLSA collective were paid a wage rate lower than

Defendants informed them that they would be paid.

          145.   Defendants paid Plaintiff and the FLSA Collective at or close to minimum wage for

all hours worked.

          146.   Defendants required and continue to require Plaintiff and the FLSA Collective to

pay for automobile expenses and other job-related expenses out of pocket, and failed to properly

reimburse Plaintiff and the FLSA Collective for said expenses.

          147.   Defendants required and continue to require Plaintiff and the FLSA Collective to

work in a non-tipped capacity while being paid a tipped wage rate.

          148.   By the acts and conduct described above, Defendants willfully violated the

provisions of the FLSA and disregarded the rights of Plaintiff and the FLSA Collective.

          149.   Plaintiff and the FLSA Collective have been damaged by Defendants’ willful failure

to pay minimum wage as required by law.

          150.   As a result of Defendants’ willful violations, Plaintiff and the FLSA Collective are

entitled to damages, including, but not limited to, unpaid wages, unreimbursed expenses,

liquidated damages, costs, and attorneys’ fees.

                                             Count 2
                    Failure to Pay Overtime Wages – Fair Labor Standards Act
                         (On Behalf of Plaintiff and the FLSA Collective)

          151.   Plaintiff restates and incorporates the foregoing allegations as if fully rewritten

herein.




                                                  20
   Case: 1:20-cv-00672-MRB Doc #: 1 Filed: 08/27/20 Page: 21 of 27 PAGEID #: 21




          152.     Plaintiff and the FLSA Collective worked more than forty hours in one or more

workweeks.

          153.     Because Defendants required Plaintiff and the FLSA Collective to pay for

automobile expenses and other job-related expenses out of pocket, Defendants did not pay Plaintiff

and the FLSA Collective at least one and a half times their normal hourly rate for time worked in

excess of forty hours per workweek.

          154.     By not paying Plaintiff and the FLSA Collective proper overtime wages for time

worked in excess of forty hours in a workweek, Defendants have willfully violated the FLSA.

          155.     As a result of Defendants’ willful violations, Plaintiff and the FLSA Collective are

entitled to damages, including, but not limited to, unpaid wages, unreimbursed expenses,

liquidated damages, costs, and attorneys’ fees.

                                               Count 3
                 Failure to Pay Minimum Wages - Ohio Constitution, Article II, § 34a
                             (On Behalf of Plaintiff and the Rule 23 Class)

          156.     Plaintiff restates and incorporates the foregoing allegations as if fully rewritten

herein.

          157.     Defendants paid Plaintiff and the Rule 23 Class below minimum wage for the hours

they worked by requiring them to cover automobile expenses and other job-related expenses.

          158.     Defendants paid Plaintiff and the Rule 23 Class a tipped wage rate for non-tipped

duties unrelated to their tipped duties.

          159.     Defendants ostensibly paid Plaintiff and the Rule 23 Class at or close to minimum

wage for the hours they worked.




                                                    21
   Case: 1:20-cv-00672-MRB Doc #: 1 Filed: 08/27/20 Page: 22 of 27 PAGEID #: 22




          160.   Because Defendants required Plaintiff and the Rule 23 Class to pay for automobile

expenses and other job-related expenses out of pocket, Defendants failed pay Plaintiff and the Rule

23 Class minimum wage.

          161.   By not paying Plaintiff and the Rule 23 Class at least minimum wage for each hour

worked, Defendants has violated the Ohio Constitution, Article II, § 34a.

          162.   As a result of Defendants’ violations, Plaintiff and the Rule 23 Class are entitled to

damages, including, but not limited to, unpaid wages, unreimbursed expenses, an additional two

times unpaid wages/unreimbursed expenses in damages under Section 34a, costs, and attorneys’

fees.

                                            Count 4
           Failure to Pay Overtime Wages – Ohio Minimum Fair Wage Standards Act
                          (On Behalf of Plaintiff and the Rule 23 Class)

          163.   Plaintiff restates and incorporates the foregoing allegations as if fully rewritten

herein.

          164.   Plaintiff and the Rule 23 Class worked more than forty hours in one or more

workweeks.

          165.   Because Defendants required Plaintiff and the Rule 23 Class to pay for automobile

expenses and other job-related expenses out of pocket, Defendants did not pay Plaintiff and the

Rule 23 Class at least one and a half times their normal hourly rate for time worked in excess of

forty hours per workweek.

          166.   By not paying Plaintiff and the Rule 23 Class proper overtime wages for time

worked in excess of forty hours in a workweek, Defendants have violated the OMFWSA.




                                                   22
   Case: 1:20-cv-00672-MRB Doc #: 1 Filed: 08/27/20 Page: 23 of 27 PAGEID #: 23




          167.   As a result of Defendants’ violations, Plaintiff and the Rule 23 Class are entitled to

damages, including, but not limited to, unpaid overtime wages, unreimbursed expenses, costs, and

attorneys’ fees.

                                            Count 5
                         Untimely Payment of Wages – O.R.C. § 4113.15
                          (On Behalf of Plaintiff and the Rule 23 Class)

          168.   Plaintiff restates and incorporates the foregoing allegations as if fully rewritten

herein.

          169.   During all relevant times, Defendants were covered by O.R.C. § 4113.15, and

Plaintiff and the Rule 23 Class were employees within the meaning of O.R.C. § 4113.15 and were

not exempt from its protections.

          170.   O.R.C. § 4113.15(A) requires that Defendants pay Plaintiff and the Rule 23 Class

all wages on or before the first day of each month, for wages earned during the first half of the

preceding month ending with the fifteenth day thereof, and on or before the fifteenth day of each

month, for wages earned during the last half of the preceding calendar month.

          171.   By failing to pay Plaintiff and the Rule 23 Class all wages due to them under the

FLSA and Ohio Constitution, Defendants have also violated the Ohio Prompt Pay Act.

          172.   Plaintiff and the Rule 23 Class’s unpaid wages and unreimbursed expenses have

remained unpaid for more than thirty (30) days beyond their regularly scheduled payday.

          173.   Plaintiff’s and the Rule 23 Class’s entitlement to the wages sought herein is and has

been undisputed.

          174.   In violating Ohio law, Defendants acted willfully, without a good faith basis and with

reckless disregard to Ohio law.


                                                  23
   Case: 1:20-cv-00672-MRB Doc #: 1 Filed: 08/27/20 Page: 24 of 27 PAGEID #: 24




          175.   As a result of Defendants’ willful violation, Plaintiff and the Rule 23 Class are

entitled to unpaid wages and liquidated damages, as stated in O.R.C. § 4113.15.

                                            Count 6
                            Damages Pursuant to O.R.C. § 2307.60
                          (On Behalf of Plaintiff and the Rule 23 Class)

          176.   Plaintiff restates and incorporates the foregoing allegations as if fully rewritten

herein.

          177.   A willful violation of the FLSA is a criminal act. 29 U.S.C. § 216(a).

          178.   By their acts and omissions described herein, Defendants have willfully violated the

FLSA, and Plaintiff and the Rule 23 Class have been injured as a result.

          179.   O.R.C. § 2307.60 permits anyone injured in person or property by a criminal act to

recover damages in a civil action, including exemplary and punitive damages.

          180.   As a result of Defendants’ willful violations of the FLSA, Plaintiff and the Rule 23

Class are entitled to compensatory and punitive damages pursuant to O.R.C. § 2307.60.

          WHEREFORE, Plaintiff Michele Neal prays for all of the following relief:

          A.     Designation of this action as a collective action on behalf of the collective action

members and prompt issuance of notice to all similarly-situated members of an opt-in class,

apprising them of this action, permitting them to assert timely wage and hour claims in this action,

and appointment of Plaintiff and their counsel to represent the collective action members.

          B.     Unpaid minimum wages, overtime wages, reimbursement of expenses, and an

additional and equal amount as liquidated damages pursuant to the FLSA and supporting

regulations.




                                                  24
   Case: 1:20-cv-00672-MRB Doc #: 1 Filed: 08/27/20 Page: 25 of 27 PAGEID #: 25




       C.      Certification of this case as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure.

       D.      Designation of Plaintiff as representative of the Rule 23 Class and counsel of record

as Class Counsel.

       E.      A declaratory judgment that the practices complained of herein are unlawful under

Section 34a, O.R.C. § 4113.15, and the OMFWSA.

       F.      An award of unpaid minimum wages, overtime wages, and unreimbursed expenses

due under Section 34a, O.R.C. § 4113.15, and the OMFWA.

       G.      An award of damages under Section 34a, based on Defendants’ failure to pay wages,

calculated as an additional two times of back wages.

       H.      Liquidated damages under O.R.C. § 4113.15.

       I.      Compensatory and punitive damages under O.R.C. § 2307.60.

       J.      An award of prejudgment and post-judgment interest.

       K.      An award of costs and expenses of this action, together with reasonable attorneys’

fees and expert fees.

       L.      Such other legal and equitable relief as the Court deems appropriate.

                                             Respectfully submitted,

                                             /s/ Andrew Kimble
                                             Andrew R. Biller (Ohio Bar # 0081452)
                                             Biller & Kimble, LLC
                                             4200 Regent Street, Suite 200
                                             Columbus, OH 43219
                                             Telephone: (614) 604-8759
                                             Facsimile: (614) 340-4620
                                             abiller@billerkimble.com

                                             Andrew P. Kimble (Ohio Bar # 0093172)

                                                25
Case: 1:20-cv-00672-MRB Doc #: 1 Filed: 08/27/20 Page: 26 of 27 PAGEID #: 26




                                  Philip J. Krzeski (Ohio Bar # 0095713
                                  Louise M. Roselle (Ohio Bar # 14844)
                                  Nathan (Ohio Bar #00
                                  Biller & Kimble, LLC
                                  3825 Edwards Road, Suite 650
                                  Cincinnati, OH 45209
                                  Telephone: (513) 715-8711
                                  Facsimile: (614) 340-4620
                                  akimble@billerkimble.com
                                  pkrzeski@billerkimble.com
                                  lroselle@billerkimble.com

                                  www.billerkimble.com

                                  Counsel for Plaintiff and the putative class




                                    26
   Case: 1:20-cv-00672-MRB Doc #: 1 Filed: 08/27/20 Page: 27 of 27 PAGEID #: 27




                                       JURY DEMAND

        Plaintiff hereby demands a jury trial by the maximum persons permitted by law on all

issues herein triable to a jury.


                                             /s/ Andrew Kimble
                                             Andrew Kimble




                                               27
